[ex1034revisedformofexecu001.jpg]
EXHIBIT 10.34 BLUELINX CORPORATION EXECUTIVE RESTRICTIVE COVENANT AGREEMENT This
Restrictive Covenant Agreement (this “Agreement”) is entered into as of
[__________] (the “Effective Date”) between BLUELINX CORPORATION, a Georgia
corporation (the “Company”), and [__________] (“Executive”). RECITALS: WHEREAS,
the Company or a subsidiary of the Company in the Company Group has retained
Executive as its [______________________________], in return for which the
Company or such member of the Company Group will provide certain compensation
and benefits to Executive; and WHEREAS, the Company (on behalf of itself and the
members of the Company Group) and Executive mutually desire to set forth
Executive’s responsibilities regarding the Company Group’s Confidential
Information and the Company Group’s customers and employees, among other items.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows: 1. Certain
Definitions. Certain words or phrases with initial capital letters not otherwise
defined herein are to have the meanings set forth in Exhibit A hereto. 2.
Confidential Information and Trade Secrets. a. Executive shall hold in a
fiduciary capacity for the benefit of the Company Group all Confidential
Information and Trade Secrets. During his employment and for a period of two (2)
years following the termination of Executive’s employment for any reason,
Executive shall not, without the prior written consent of the Company or BHI or
as may otherwise be required by law or legal process, use, communicate or
divulge Confidential Information other than as necessary to perform his duties
for the Company; provided, however, that if the Confidential Information is
deemed a trade secret under Georgia law, then the period for nondisclosure shall
continue for the applicable period under Georgia Trade Secret laws in effect at
the time of Executive’s termination. In addition, except as necessary to perform
his duties for the Company, during Executive’s employment and thereafter for the
applicable period under the Georgia Trade Secret laws in effect at the time of
Executive’s termination, Executive will not, directly or indirectly, transmit or
disclose any Trade Secrets to any person or entity, and will not, directly or
indirectly, make use of any Trade Secrets, for himself or herself or any other
person or entity, without the express written consent of the Company. This
provision will apply for so long as a particular Trade Secret retains its status
as a trade secret under applicable law. The protection afforded to Trade Secrets
and/or Confidential Information by this Agreement is not intended by the parties
hereto to limit, and is intended to be in addition to, any protection provided
to any such information under any applicable federal, state or local law.
LEGAL02/31512178v1 20562422v4



--------------------------------------------------------------------------------



 
[ex1034revisedformofexecu002.jpg]
b. All files, records, documents, drawings, specifications, data, computer
programs, customer or vendor lists, specific customer or vendor information,
marketing techniques, business strategies, contract terms, pricing terms,
discounts and management compensation of the Company, BHI or any other member of
the Company Group, whether prepared by Executive or otherwise coming into
Executive’s possession, shall remain the exclusive property of the Company, BHI
or such member of the Company Group, and Executive shall not remove any such
items from the premises of the Company, BHI or such member of the Company Group,
except in furtherance of Executive’s duties. c. It is understood that while
employed by the Company or any member of the Company Group, Executive will
promptly disclose to the Company in writing, and assign to the Company or member
of the Company Group by whom Executive is employed, Executive’s interest in any
invention, improvement, copyrightable material or discovery made or conceived by
Executive, either alone or jointly with others, which arises out of Executive’s
employment (“Executive Invention”). At the Company’s request and expense,
Executive will reasonably assist the Company, BHI or any of their respective
subsidiaries and affiliates during the period of Executive’s employment by the
Company and thereafter in connection with any controversy or legal proceeding
relating to an Executive Invention and in obtaining domestic and foreign patent
or other protection covering an Executive Invention. As a matter of record,
Executive hereby states that he or she has provided below a list of all
unpatented inventions in which Executive owns all or partial interest. Executive
agrees not to assert any right against the Company or BHI with respect to any
invention which is not patented or which is not listed. d. As requested by the
Company and at the Company’s expense, from time to time and upon the termination
of Executive’s employment with the Company or member of the Company Group (as
applicable) for any reason, Executive will promptly deliver to the Company, BHI
or any of their respective subsidiaries and affiliates all copies and
embodiments, in whatever form, of all Confidential Information in Executive’s
possession or within his or her control (including, but not limited to,
memoranda, records, notes, plans, photographs, manuals, notebooks,
documentation, program listings, flow charts, magnetic media, disks, diskettes,
tapes and all other materials containing any Confidential Information)
irrespective of the location or form of such material. If requested by the
Company, Executive will provide the Company with written confirmation that all
such materials have been delivered to the Company as provided herein. e.
Executive acknowledges that the Company has informed him that the federal Defend
Trade Secrets Act (“DTSA”) offers employees immunity from civil or criminal
liability for the disclosure of trade secrets to government officials or to an
attorney for the purpose of reporting or investigating a violation of the law or
if the disclosure is made under seal in a lawsuit. 3. Non-Solicitation of
Customers and Vendors. During Executive’s employment and for a period of two (2)
years following the termination of Executive’s employment for any reason,
Executive shall not, directly or indirectly, on Executive’s own behalf or as a
Principal or Representative for another Person, solicit, divert, take away or
induce or attempt to solicit, divert, take away or induce, (i) any customer of
any member of the Company Group with which Executive had Material Contact for
the purpose of marketing, selling or providing to any such party any goods or
services similar to the goods and services offered by the Company Group, or (ii)
any existing or prospective vendor of any member of the Company Group to reduce,
terminate or - 2 -



--------------------------------------------------------------------------------



 
[ex1034revisedformofexecu003.jpg]
otherwise negatively alter its relationship with any member of the Company
Group. Material Contact means the contact between Executive and each customer or
potential customer: (A) with whom or which Executive dealt on behalf of any
member of the Company Group; (B) whose dealings with any member of the Company
Group were coordinated or supervised by Executive; (C) about whom Executive
obtained confidential information in the ordinary course of business as a result
of Executive’s association with the Company Group; or (D) who receives products
or services authorized by any member of the Company Group, the sale or provision
of which results or resulted in compensation, commissions, or earnings for
Executive within two (2) years prior to the termination of Executive’s
employment. 4. Non-Solicitation of Employees. Executive understands and agrees
that the relationship between the Company Group and each of its employees
constitutes a valuable asset of the Company Group and may not be converted to
Executive’s own use. Executive hereby agrees that, during his employment and for
the two (2) years following the termination of Executive’s employment for any
reason, Executive shall not, directly or indirectly, on Executive’s own behalf
or as a Principal or Representative of any other Person, solicit or induce, or
attempt to solicit or induce, any employee to terminate his employment with the
Company Group or to enter into employment with any other Person that is in
competition with the Company Group. 5. Non-Competition. During Executive’s
employment and for a period of two (2) years following the termination of
Executive’s employment, Executive shall not render services substantially the
same as the services rendered by Executive to the Company Group to any Person
that engages in or owns, invests in, operates, manages or controls any venture
or enterprise which engages or proposes to engage in the building products
distribution business in the Restricted Territory. Notwithstanding the
foregoing, nothing in this Agreement shall be deemed to prohibit the ownership
by Executive of not more than five percent (5%) of any class of securities of
any corporation having a class of securities registered pursuant to the
Securities Exchange Act of 1934, as amended. 6. Remedies; Specific Performance.
The parties acknowledge and agree that Executive’s breach or threatened breach
of any of the restrictions set forth in this Agreement will result in
irreparable and continuing damage to the Company Group for which there may be no
adequate remedy at law. The parties further agree and acknowledge that the
Company, and each member of the Company Group, as applicable, shall be entitled
to equitable relief, including specific performance and injunctive relief, as a
remedy for any such breach or threatened or attempted breach and shall not be
required to post bond in connection with obtaining such relief. Such equitable
remedies shall be in addition to any and all remedies, including damages,
available to the Company, or any member of the Company Group, as applicable, for
such breaches or threatened or attempted breaches by Executive. 7. Communication
of Contents of Agreement. During Executive’s employment and for two (2) years
thereafter, Executive will communicate his obligations under this Agreement to
any person, firm, association, partnership, corporation or other entity which
Executive intends to be employed by, associated with, or represent. - 3 -



--------------------------------------------------------------------------------



 
[ex1034revisedformofexecu004.jpg]
8. Company’s Rights. The Company’s rights under this Agreement are in addition
to, and not in lieu of, all other rights the Company may have at law or in
equity to protect its confidential information, trade secrets and other
proprietary interests. 9. No Employment Agreement. Nothing in this Agreement
shall be construed to constitute or be evidence of an agreement or
understanding, express or implied, on the part of the Company to employ
Executive on any terms or for any specific period of time. 10. Successors and
Assigns. This Agreement is to bind and inure to the benefit of and be
enforceable by Executive, the Company and their respective heirs, executors,
personal representatives, successors and assigns, except that neither party may
assign any rights or delegate any obligations hereunder without the prior
written consent of the other party. Executive hereby consents to the assignment
by the Company of all of its rights and obligations under this Agreement to any
successor to the Company by merger or consolidation or purchase of all or
substantially all of the Company’s assets, provided that the transferee or
successor assumes the Company’s liabilities under this Agreement by agreement in
form and substance reasonably satisfactory to Executive. 11. Choice of Law. This
Agreement is to be governed by the internal law, and not the laws of conflicts,
of the State of Georgia. The exclusive forum for any action to enforce this
Agreement, as well as any action relating to or arising out of this Agreement,
shall be the state or federal courts of the state of Georgia. Executive and the
Company consent to the personal jurisdiction of the state and/or federal courts
located in Georgia and waive (i) any objection to jurisdiction or venue, or (ii)
any defense claiming lack of jurisdiction or improper venue, in any action
brought in such Georgia courts. 12. Severability. Whenever possible, each
provision of this Agreement is to be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, that invalidity, illegality or
unenforceability is not to affect any other provision or any other jurisdiction,
and this Agreement is to be reformed, construed and enforced in the jurisdiction
as if the invalid, illegal or unenforceable provision had never been contained
herein. 13. Notices. Any notice provided for in this Agreement is to be in
writing and is to be either personally delivered, sent by reputable overnight
carrier or mailed by first class mail, return receipt requested, to the
recipient at the address indicated as follows: Notices to Executive: To the
address listed in the personnel records of the Company. Notices to the Company:
BlueLinx Corporation 1950 Spectrum Circle Suite 300 - 4 -



--------------------------------------------------------------------------------



 
[ex1034revisedformofexecu005.jpg]
Atlanta, Georgia 30067 Attention: Legal Department Facsimile: (770) 953-7008 or
any other address or to the attention of any other person as the recipient party
shall have specified by prior written notice to the sending party. Any notice
under this Agreement is to be deemed to have been given when so delivered, sent
or mailed. 14. Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement is to affect the validity, binding effect or
enforceability of this Agreement. 15. Complete Agreement. This Agreement
embodies the complete agreement and understanding between the parties with
respect to the subject matter hereof and effective as of its date supersedes and
preempts any prior understandings, agreements or representations by or between
the parties, written or oral, that may have related to the subject matter hereof
in any way, including, but not limited to, any prior agreements with respect to
Executive’s employment or termination of employment with the Company. 16.
Protected Rights. Executive understands that nothing contained in this Agreement
limits Executive’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, the state Division of Human Rights, a local commission on human
rights, or any other federal, state or local governmental agency or commission
(“Government Agencies”). Executive further understands that this Agreement does
not limit Executive’s ability to communicate with any Government Agencies
(including law enforcement), or any attorney retained by Executive, or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agencies, nor does this Agreement impact or limit Executive’s
eligibility to receive an award for information provided to any Government
Agencies. 17. Counterparts. This Agreement may be executed in separate
counterparts, each of which are to be deemed to be an original and both of which
taken together are to constitute one and the same agreement. The parties are
signing this Agreement as of the Effective Date. BLUELINX CORPORATION By:
___________________________________ Name: ______________________________ Title:
_______________________________ - 5 -



--------------------------------------------------------------------------------



 
[ex1034revisedformofexecu006.jpg]
EXECUTIVE _______________________________________ LIST OF UNPATENTED INVENTIONS
Executive represents that he or she has no such inventions by initialing below
next to the word “NONE.” NONE: _________ - 6 -



--------------------------------------------------------------------------------



 
[ex1034revisedformofexecu007.jpg]
EXHIBIT A DEFINITIONS (a) “BHI” means BlueLinx Holdings Inc. (b) “Company Group”
means the Company, BHI, or any of their respective subsidiaries and affiliates.
(c) “Confidential Information” means knowledge or data relating to the Company
Group that is not generally known to persons not employed or otherwise engaged
by the Company Group, is not generally disclosed by the Company Group, and is
the subject of reasonable efforts to keep it confidential. Confidential
Information includes, but is not limited to, information regarding product or
service cost or pricing, information regarding personnel allocation or
organizational structure, information regarding the business operations or
financial performance of the Company Group, sales and marketing plans, and
strategic initiatives (independent or collaborative), information regarding
existing or proposed methods of operation, current and future development and
expansion or contraction plans, sale/acquisition plans and non- public
information concerning the legal or financial affairs of the Company Group.
Confidential Information does not include information that has become generally
available to the public by the act of one who has the right to disclose such
information without violating any right or privilege of the Company Group. This
definition is not intended to limit any definition of confidential information
or any equivalent term under applicable federal, state or local law, including
but not limited to O.C.G.A. § 13-8-51(3). (d) “Person” means: any individual or
any corporation, partnership, joint venture, limited liability company,
association or other entity or enterprise. (e) “Principal or Representative”
means a principal, owner, partner, shareholder, joint venturer, investor,
member, trustee, director, officer, manager, employee, agent, representative or
consultant. (f) “Restricted Territory” means the United States of America. (g)
“Trade Secrets” means all secret, proprietary or confidential information
regarding the Company, BHI or any of their respective subsidiaries and
affiliates or that meets the definition of “trade secrets” within the meaning
set forth in O.C.G.A. § 10-1-761. - 7 -



--------------------------------------------------------------------------------



 